Citation Nr: 0731209	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  99-18 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.

(The following issues are the subject of a separate Board 
decision:  entitlement to increased ratings for hearing loss, 
hemorrhoids, and skin disorders; entitlement to service 
connection for migraine headaches, bilateral carpel tunnel 
syndrome, bilateral bone spurs of both heals, 
nephrolithiasis, an enlarged heart, obesity, and a right knee 
disorder; and whether new and material evidence has been 
received to reopen claims of service connection for 
hypertension and a left knee sprain.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The appellant served on active duty from June 1965 to 
December 1976.  He also had subsequent service with the Texas 
Army National Guard from April 1981 to April 1990, which 
included periods of active and inactive duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which it was determined that new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine. 

The appellant appealed this rating decision, and, in a March 
2001 decision, the Board also determined that new and 
material evidence had not been received to reopen the claim 
of service connection for degenerative disc disease of the 
lumbar spine. 

The appellant subsequently filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending at the Court, the VA Office of General 
Counsel and the appellant's attorney filed a joint motion for 
remand, requesting that the Court vacate the Board's March 
2001 decision and remand the claim.  In October 2002, the 
Court granted the joint motion, vacated the Board's March 
2001 decision and remanded the claim to the Board for 
compliance with directives that were specified by the Court.

In May 2003, the Board remanded this case to the RO for 
additional evidentiary development.  The requested 
development was completed, and the case was returned to the 
Board for appellate review.

The issue of entitlement to service connection for a low back 
disability is being reopened and REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1984 decision, the Board denied the appellant's 
original claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.

2.  In a February 1989 decision, the Board determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine.

3.  Evidence submitted since the Board's February 1989 
decision bears directly and substantially upon the specific 
matter under consideration; it is not cumulative of 
previously submitted evidence; and it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The evidence received since the Board's February 1989 
decision is new and material; thus, the claim of service 
connection for a low back disability is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  However, in light of the favorable decision 
as it relates to the issue of reopening the appellant's claim 
for service connection for a low back disability, any error 
by VA in complying with the requirements of VCAA is harmless.  
As noted above, the underlying claim of service connection is 
being REMANDED to the AMC for further development.

II. New and Material

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2007).  A 
final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Effective August 29, 2001, the provisions of 38 C.F.R. § 
3.156 were amended, and the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a) (2007)).  However, this change in the law is not 
applicable in this case, because the appellant's claim was 
not filed on or after Aug. 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).  Accordingly, the Board will proceed to determine 
whether new and material evidence has been submitted to 
reopen the appellant's claims for service connection in this 
matter without regard to the new version of 38 C.F.R. § 
3.156(a).




When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

In a May 1984 decision, the Board denied the appellant's 
original claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.  The Board 
essentially found that the disability was not incurred in or 
aggravated by his military service.  The Board also found 
that service connection was not warranted on a presumptive 
basis because degenerative disc disease was not shown to have 
manifested to a compensable degree within one year of his 
separation from active duty.

Thereafter, in a February 1989 decision, the Board determined 
that new and material evidence had not been received to 
reopen that previously denied claim.  The evidence of record 
at that time included the appellant's service medical records 
from his initial period of active duty from June 1965 to 
December 1976, which showed that he had been treated for pain 
in the lumbar area of his back in December 1969.  It was 
noted that he had hurt his back five to seven days before, 
but no explanation was given as to the nature of that injury.  
In December 1971, he was seen for low back strain, and in May 
1972, he was seen on several occasions for back strain with 
pain over the L3 vertebra, reportedly radiating into the 
right leg.  A subsequent report of medical examination dated 
in October 1973 showed that he was experiencing low back pain 
secondary to "lifting," and the examiner noted a finding of 
probable muscle strain with some radiation in the legs.  
Physical examination of he spine was normal.  In a report of 
medical history completed in September 1974, the appellant 
denied any history of recurrent back pain, and examination of 
the spine at that time was found to be normal.

The evidence considered in the February 1989 Board decision 
also included service medical records from his service in the 
Texas Army National Guard from 1981 to 1987, and additional 
VA and private treatment records dated after the 1984 Board 
decision.  These records reflected that the appellant had 
been treated in January 1985 for a back injury, which was 
noted to have occurred while on active duty for training in 
June 1984.  They also included June 1987 records showing that 
he had fallen inside an Army tank while on active duty for 
training, as well as other medical records dated in 1987 
showing complaints of back pain since the early 1970's.  They 
also included additional diagnoses of degenerative disc 
disease of the lumbar spine.

In the February 1989 decision, the Board essentially 
determined that the new evidence still did not show that the 
claimed degenerative disc disease of the lumbar spine was 
incurred in or aggravated by his initial period of active 
duty.  The Board further found that this evidence did not 
show that there had been any permanent aggravation of his 
underlying back disability due to any injury sustained while 
on active duty for training.

The Board's February 1989 decision is final.  38 C.F.R. 
§ 20.1100.  The record reflects that the appellant submitted 
a statement in April 1991 indicating that he wished to reopen 
that claim.  In a July 1991 rating decision, the RO denied an 
increased rating for hearing loss and found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for degenerative disc disease of the 
lumbar spine.  A subsequent August 1991 letter, however, only 
notified the appellant that the claim of service connection 
for hearing loss had been denied; it did not contain notice 
that the RO had declined the reopen the claim of service 
connection for a lumbar spine disability.  Therefore, the 
Board finds that the February 1989 Board decision is the last 
final denial of this claim.

Since filing to reopen his claim, the appellant and his 
attorney have submitted a substantial number of records 
showing that he has continued to receive treatment for 
degenerative disc disease of the lumbar spine.  These records 
also reflect numerous x-ray and MRI studies, and that the 
appellant has undergone surgery for his lumbar spine 
disability.

In addition, the record reflects that the appellant's 
attorney has submitted letters from two private physicians, 
Drs. Wilson and Stasikowski.  In a September 2004 letter, Dr. 
Stasikowski explained that he examined the appellant and 
reviewed certain medical records that had been provided to 
him.  The physician also noted that the appellant reported 
having first injured his back in Vietnam when he was in a 
bunker that came under attack, and was "thrown around."  
The appellant described experiencing low back pain and left 
leg pain since that time.  The physician noted a diagnosis of 
severe lumbar spine disc disease and concluded that the 
disability was related to the injury in service.  He also 
explained that his opinion was based on the history provided 
by the appellant, and the results of his examination.

In a letter dated in September 2004, Dr. Wilson indicated 
that the appellant's lumbar spine disability was compatible 
with the injuries that the appellant described sustaining in 
Vietnam.  In a subsequent July 2005 letter, Dr. Wilson 
appeared to suggest that other injuries sustained in service 
also contributed to his current lumbar spine disability.  

Based upon the evidence of record, the Board finds that the 
appellant has submitted new and material evidence to reopen 
the claim of service connection for a low back disability.  
The appellant has submitted medical opinions relating his 
current low back disability to his military service.

Therefore, as this new evidence addresses the specific basis 
of the prior denial, the Board concludes that it bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative of previously submitted 
evidence; and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, the 
claim is considered reopened.




ORDER

New and material evidence having been received, the claim of 
service connection for a low back disorder is reopened and 
the appeal is granted to that extent.


REMAND

In a letter dated in February 2007, the appellant's attorney 
requested that VA arrange for the appellant to undergo an 
examination to determine the etiology of his low back 
disability.  The attorney argued that new and material 
evidence had been submitted in the form of a private medical 
opinion, and that an examination was now warranted in order 
to thoroughly assess the appellant's claim.

Having reopened the appellant's claim, the Board agrees that 
a VA examination is warranted.  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court held that VA must provide a 
medical examination and/or obtain an opinion when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the appellant's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

The Board finds that the standards of McLendon are met in 
this case.  There is evidence of a current back disability 
and documented in-service complaints.  There are also medical 
opinions finding a relationship between the appellant's 
military service and the current disability.  A medical 
expert, however, has not yet had the opportunity to review 
the appellant's entire claims file in the context of 
examination to determine the exact nature and etiology of his 
claimed back disability.

Therefore, the Board agrees with the appellant's attorney 
that a comprehensive medical examination is warranted to 
determine if the appellant's current back disability was 
either caused or aggravated by his active service, or caused 
or aggravated by injuries sustained while on active duty for 
training.

The Board notes in passing that one of the appellant's 
contentions is that he injured his back while being thrown 
around a bunker during a rocket attack in Vietnam.  In this 
regard, the record reflects that the appellant has been 
awarded service connection for PTSD based, in part, on a 
finding that he was present at Pleiku Air Force Base in 
January 1968 when it came under rocket attack during the Tet 
Offensive.  If the evidence establishes that the appellant 
engaged in combat with the enemy and a claimed in-service 
event is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed in-service event is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, the appellant's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1) 
(2007). 

Although the appellant is not competent to diagnose a 
specific disability in service, or to link his current 
disability to an injury in service, he is competent as a lay 
person to describe experiencing symptoms of pain in his back 
following the rocket attack, and such reports must be 
accepted as fact absent clear and convincing evidence to the 
contrary.  Thus, in readjudicating the appellant's claim, the 
RO must consider the applicability of 38 U.S.C.A. § 1154(b).

Accordingly, this case is REMANDED for the following action:

1.  Obtain the appellant's most recent VA 
treatment records in regard to his 
claimed low back disability.

2.  The appellant should be afforded an 
appropriate VA examination to clarify the 
nature and etiology of his claimed low 
back disability.  The claims folder 
should be made available to the examiner 
for review.  The examiner should perform 
any tests or studies, including X-rays, 
deemed necessary for an accurate 
assessment.  The examiner should also 
respond to each of the following 
inquiries:

a.  Provide a detailed account of all 
pathology found to be present in the 
lumbar spine. 

b.  As to any disability found on 
examination, provide an opinion as to 
whether it is at least as likely as not 
that the disability had its onset 
during or is otherwise related to his 
initial period of active duty from June 
1965 to December 1976, to include 
complaints of back pain noted in his 
service medical records and/or his 
report of being thrown around in a 
bunker during a rocket attack.

c.  Regardless of your answer to the 
above question, provide an opinion as 
to whether it is at least as likely as 
not that the current disability was 
caused or aggravated by injuries 
sustained while on active duty for 
training in the Texas Army National 
Guard?

3.  Once the aforementioned development 
is completed, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, issue a 
Supplemental Statement of the Case 
explaining the reasons and bases for that 
denial.  The appellant and his attorney 
should be afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


